Title: To Thomas Jefferson from John Brown Cutting, 3 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 3d August 1788
          
          I have not yet had the honor to receive that letter of the 24th which you mention in a subsequent one of July 28th. inclosed to Col. Trumbull. I am to thank you for the only satisfactory account of the naval victory on the black sea that has reach’d this Island. It affords me satisfaction to learn that Jones commanded:—tis but a few weeks since the english papers were filled with the most outrageous scurrility against him. He was called a cowardly renagado, rebel pirate, as destitute of naval skill to command as of every characteristic moral or mental that distinguishes a gentleman from the lowest scoundrel in creation. It was likewise mention’d with exultation that every english officer in the navy of the Empress had refused to serve under him and wou’d certainly resign if he were not remov’d; and finally that the Dey of Algiers had offered a reward for the american pirates head. These courteous epithets and desirable circumstances concerning Jones circulated from paper to paper, as every thing that tends to degrade the United States or tarnish the lustre of the fame of their sons is sure to do in England. Why every species of contumely and abuse against the citizens of america is so much relished here it is obvious to discern. Fashion guides the national palate and forms the appetite and the monarch with such adversaries to America as Hawksbury, Dundas and the whole race of Scotch ministers govern and give the political fashion.
          There is such a rooted aversion to us grown up in the court that  if we cou’d be smitten without the hazard of a general war, or a risk of shaking the present ministry from their places, hostilities wou’d be recommenced against the United States, if it were only to gratify the irascible feelings of the monarch. Happily for both countries perhaps insuperable obstacles at present forbid the renewal of a war the embers of which tho’ they are covered are by no means extinguish’d. Yet I am told by very moderate politicians who are not anti-american [in] their theories, that if our new government form a navigation act and attempt to accellerate a commercial treaty with Britain by heavy impositions upon her shipping and manufactures, and at the same time demand an evacuation of the western posts, she will not endure our measures. At such opinions and semi-menaces I smile. Still I own in the present moment of british insolence and royal hatred, a fresh conflict with us may not be very distant.
          All the british Islands in the west indias are immediately to be fortified. The board of ordinance are now sending out bricks and requisite materials for this purpose. They are likewise soon to be reinforced with fresh troops. Meanwhile the bustle in every naval department announces busy preparation for blows; but against whom I can only conjecture.
          There has lately been a change in the board of Admiralty. Lord Howe has been forced out. His chief defect was the want of parliamentary interest. Mr. Pitt has appointed his brother the Earl of Chatham first Lord of the Admiralty, by which he may dictate to the navy and monopolize a patronage the most extensive and lucrative in the dextrous distribution of which consists the whole art of governing the english nation. Lord Hood is put in with Sir Peter Parker to perform the drudgery, Lords Baynham and Apsly and Arden, are many noble and friendly cyphers which the minister adds to make a board. Lord Hood by this appointment vacated his seat for Westminster. But immediately offered himself again as a candidate under the auspices of the treasury, from whence the expences of his re-election undoubtedly were to be, and have been hitherto discharg’d. Mr. Fox however who has vast personal influence in Westminster, and the prevailing weight also of the Dukes of Bedford, Devonshire and Portland, proposed Lord John Townsend as an antagonist to the ministerial candidate. The contest has been violent. Mr. Fox however calculated the cost of the election and knew the methods of electioneering far better than the ministerial people. He applied his popular and golden rhetoric with such superior skill that he will certainly defeat the minister and seat  Lord John in parliament. Never did I behold such a scene of violence uproar outrage and turpitude as this contested election has exhibited. The cost of the corruptions on both sides will not it is said exceed [o]ne hundred thousand pounds, unless a scrutiny is demanded by the [d]istanced competitor. The scene closes on monday next. The votes [f]or Lord John yesterday exceeded those [f]or Lord Hood, about 800 out [o]f 12,000.
          The lesson I have just been taught in Westminster inclines me to beseech of you the application of a few leisure hours to the amelioration of the american modes of bestowing suffrages. So much with us depends upon popular election, that to improve and perfect the system is a work worthy the consideration of our own wisest patriots and legislators.
          My late confinement having retarded me three or four weeks, I do not expect to be ready to embark till the last of August. I hope therefore in a few days to transmit you the ratification of Virginia, if not of New York. Meanwhile I have the honor to be with much respect and attachment Your Excellency’s obliged And Most Obedt Servt
          
            
              John Brown Cutting
            
          
          
            P.S. Mr. Jarvis of New York, who will have the honor to present this letter is a modest worthy young man, whom I have promised to mention to you accordingly. Mr. Parker who is confined by illness proffers his best compliments to You.
          
        